Appletoit, C. J.,
dissenting. Alonzo J. Hallett is a member of the firm of Blaisdell & Hallett and of Leonard & Hallett. As a member of the first named firm he petitions for a partition of certain premises against himself as member of the second named firm.
All litigation presupposes opposing parties. Hence, it is well settled in equity, at common law, in admiralty, and generally in all *275judicial proceedings, that one cannot be both plaintiff and defendant — cannot prosecute and defend at one and the same time and in one and the same process.
Further, Alonzo J. Hallett, by virtue of the levy made by Blaisdell & Hallett, is seized of a certain number of acres in fee. He is seized of an additional number by virtue of the levy made by Leonard & Hallett. Now the petitioners cannot have a part of the land which they own set off to them. They must ask for partition of all of which they are seized in fee. If it were otherwise, a party might ask partition of his interest, in installments. But this cannot be. I think this process cannot be maintained without amendments.